Exhibit 10.4

AMENDMENT TO

LICENSE AGREEMENT

This Amendment to License Agreement (“Agreement”) effective as of August 10,
2006 by and between SCOLR Pharma, Inc., a Delaware corporation formerly known as
Nutraceutix, Inc. (hereafter referred to as “Company”), and Temple University –
Of The Commonwealth System of Higher Education (hereinafter referred to as
“Temple”).

WITNESSETH:

WHEREAS, the Company and Temple entered into a License Agreement effective
September 6, 2000, as amended on October 1, 2002 and on June 1, 2006, relating
to the grant of an exclusive worldwide license of Temple’s interest in United
States Patent Application No. 09/037,096, any patents issuing therefrom and any
foreign counterparts thereof (“License Agreement”);

WHEREAS, Temple and the Company have agreed to modify certain royalty and other
payment obligations of SCOLR to Temple in order to facilitate the execution of
that certain Amended and Restated Exclusive License Agreement between the
Company and Archer-Daniels-Midland Company dated August 10, 2006 (“ADM
Agreement”), which is attached hereto as Exhibit A, and to enhance the potential
commercialization of other Licensed Products.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties agree as follows:

Article 1. Definitions. For the purposes of this Agreement, unless the context
clearly or necessarily requires, capitalized terms shall have the meanings
assigned in the License Agreement.

Article 2. Amendment to Paragraph 4 of the License Agreement.

Paragraph 4.3 is hereby replaced in its entirety with the following:

In further consideration of the license granted to the Company under the terms
of this Agreement, the Company shall pay to Temple, on or before January 31,
2002 and annually thereafter, a non-refundable license maintenance fee
regardless of or irrespective of actual Net Sales, which license maintenance fee
payment may be credited against payments due Temple under Paragraph 4.1 during
the same calendar year, with no carry-over of unused credit to subsequent
calendar years. The amount of the license maintenance fee payment shall be
[***], no

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

more than [***] of which may be credited against payments due to Temple under
Subparagraphs 4.1(a) and 4.1(b) pertaining to Supplements and OTC drugs, and no
more than [***] of which may be credited against payments due to Temple under
Subparagraph 4.1(c) pertaining to prescription drugs.

3. Notwithstanding anything to the contrary contained in the License Agreement,
the Company shall not be required to make any reports or payments to Temple
relating to Net Sales of any Licensed Products sold by Archer-Daniels-Midland
Company (and its sublicensees) pursuant to the ADM Agreement, for which the
Company receives no royalties on Net Sales.

4. The License Agreement shall continue in full force and effect except as
specifically provided in this Agreement. However, in the event that the ADM
Agreement is terminated for any reason whatsoever, the License Agreement shall
revert to the terms and conditions in effect prior to the effective date of this
Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

For Temple University - Of The Commonwealth System of Higher Education:

 

By:

 

/s/ Martin S. Dorph

   

Date: Aug. 17, 2006

 

Martin S. Dorph

       

Vice President, Chief Financial Officer and Treasurer

     

 

For SCOLR Pharma, Inc.:

   

By:

 

/s/ Daniel O. Wilds

   

Date: August 8, 2006

 

Daniel O. Wilds

       

President and CEO

     

 

[***]  Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2